 1   CERA LLP
     Solomon B. Cera (State Bar No. 099467)
 2   Pamela A. Markert (State Bar No. 203780)
     595 Market Street, Suite 1350
 3
     San Francisco, California 94105
 4   Telephone: (415) 777-2230
     Facsimile: (415)-777-5189
 5   Email: scera@cerallp.com
     Email: pmarkert@cerallp.com
 6
 7   KLAFTER OLSEN & LESSER LLP
     Jeffrey A. Klafter (pro hac vice to be requested)
 8   Seth R. Lesser (pro hac vice to be requested)
     2 International Drive, Suite 350
 9   Rye Brook, New York 10570
10   Telephone: (914) 934-9200
     Facsimile: (914) 934-9200
11   Email: JAK@klafterolsen.com
     Email: Seth@klafterolsen.com
12
     WOHL & FRUCHTER LLP
13   J. Elazar Fruchter (pro hac vice to be requested)
     570 Lexington Avenue, 16th floor
14   New York, New York 10022
     Telephone: (212) 758-4000
15   Facsimile: (212) 758-4004
16   Email: jfruchter@wohlfruchter.com

17   Counsel for Plaintiff and the Proposed Class

18                                UNITED STATES DISTRICT COURT
19                          NORTHERN DISTRICT OF CALIFORNIA
20
                                                         )   Case No.: 4:18-cv-05286 PJH
21   INTEGRITYMESSAGEBOARDS.COM, LLC,                    )
     Individually and On Behalf of All Others            )
22
     Similarly Situated,                                 )   PLAINTIFF’S MEMORANDUM IN
23                                                       )   OPPOSITION TO DEFENDANT
                                    Plaintiff,           )   FACEBOOK, INC.’S MOTION TO
24                                                       )   DISMISS THE CLASS ACTION
                             v.                          )   COMPLAINT
25
                                                         )
26   FACEBOOK, INC.                                      )
                                                         )   Date: February 13, 2019
27                                  Defendant.           )   Time: 9:30 a.m.
                                                         )   Court: Courtroom 3, 3rd Floor
28                                                           Hon. Phyllis J. Hamilton
                                                         )
                                                                            PLAINTIFF’S OPPOSITION TO
                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                               Case No. 4:18-cv-05286-PJH
                                                             TABLE OF CONTENTS
                                                                                                                                                Page(s)

 1   INTRODUCTION .................................................................................................................................... 1

 2   STATEMENT OF FACTS ....................................................................................................................... 3
 3   LEGAL STANDARDS ............................................................................................................................ 7
 4   ARGUMENT ............................................................................................................................................ 7
 5
               A.         Facebook’s Attacks on Plaintiff’s Specificity of Pleading As To Level of
 6                        Accuracy and Its Programmatic Mis-Displaying of Advertisements Misconstrue
                          The Claims and Are Misplaced......................................................................................... 7
 7
               B.         Facebook’s Challenge to the Specificity of the Claim That Plaintiff was Misled
 8                        In Connection With the Two Campaigns are Insufficient to Warrant Dismissal ........... 12
 9
               C.         Plaintiff Has Alleged Statutory Standing Under the UCL .............................................. 14
10
                          1.         Plaintiff Has Properly Pled Economic Injury to Assert Standing ....................... 14
11
                          2.         Plaintiff’s Claims Are Not Limited to the Misrepresentations On Which It
12                                   Relied .................................................................................................................. 16
13
               D.         Plaintiff Has Stated a UCL Claim on the Merits ............................................................ 17
14
                          1.         Plaintiff States a Claim Under the UCL Fraud Prong......................................... 17
15
                          2.         Plaintiff States a Claim Under the “Unfair” UCL Prong .................................... 19
16
                          3.         Plaintiff States a Claim Under the Unlawful Prong of the UCL......................... 20
17
18                        4.         Plaintiff States a Claim for Injunctive Relief...................................................... 20

19   CONCLUSION ....................................................................................................................................... 21

20
21
22
23
24
25
26
27
28
                                                                                                               PLAINTIFF’S OPPOSITION TO
                                                                              i
                                                                                                          DEFENDANT’S MOTION TO DISMISS
                                                                                                                  Case No. 4:18-cv-05286-PJH
                                                        TABLE OF AUTHORITIES

 1   Cases
 2   Anderson v. SeaWorld Parks & Entm't, Inc.
 3         No. 15-CV-02172-JSW, 2016 WL 8929295 (N.D. Cal. Nov. 7, 2016) ...................................... 16

 4   Ass'n for Los Angeles Deputy Sheriffs v. Cty. of Los Angeles
             648 F.3d 986 (9th Cir. 2011) ......................................................................................................... 7
 5
     Concha v. London
 6         62 F.3d 1493 (9th Cir. 1995) ....................................................................................................... 13
 7   Davidson v. Kimberly-Clark Corp.
           889 F.3d 956 (9th Cir. 2018) ....................................................................................................... 20
 8
     Davis v. HSBC Bank Nevada, N.A.
 9
            691 F.3d 1152 (9th Cir. 2012) ..................................................................................................... 18
10
     Durell v. Sharp Healthcare
11          183 Cal. App. 4th 1350 (2010) .................................................................................................... 16

12   Figy v. Amy's Kitchen, Inc.
             No. CV 13-03816 SI, 2013 WL 6169503 (N.D. Cal. Nov. 25, 2013) ......................................... 16
13
     In re Facebook PPC Advert. Litig.
14          No. 5:09-CV-03043-JF, 2010 WL 5174021 (N.D. Cal. Dec. 15, 2010)...................................... 19
15   In re Tobacco II Cases
16           46 Cal. 4th 298 (2009) ..................................................................................................... 16, 17, 19

17   In re Yahoo! Inc. Customer Data Sec. Breach Litig.
             No. 16-MD-02752-LHK, 2017 WL 3727318 (N.D. Cal. Aug. 30, 2017) ............................... 8, 16
18
     In re Yahoo! Litig.
19           251 F.R.D. 459 (C.D. Cal. 2008) ........................................................................................... 3, 8, 9
20   Johnson v. Gen. Mills, Inc.
           275 F.R.D. 282 (C.D. Cal. 2011) ................................................................................................. 10
21
     Letizia v. Facebook Inc.
22
             267 F. Supp. 3d 1235 (N.D. Cal. 2017) ................................................................................. 16, 19
23
     Moore v. Kayport Package Exp., Inc.
24         885 F.2d 531 (9th Cir. 1989) ................................................................................................. 12, 13

25   Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund
           135 S. Ct. 1318 (2015) ................................................................................................................. 10
26
     Opperman v. Path, Inc.
27         84 F. Supp. 3d 962 (N.D. Cal. 2015) ........................................................................................... 13
28

                                                                                                        PLAINTIFF’S OPPOSITION TO
                                                                          ii
                                                                                                   DEFENDANT’S MOTION TO DISMISS
                                                                                                           Case No. 4:18-cv-05286-PJH
 1   Pulaski & Middleman, LLC v. Google, Inc.
 2          802 F.3d 979 (9th Cir. 2015) ....................................................................................................... 17

 3   Rubenstein v. Neiman Marcus Grp. LLC
           687 F. App'x 564 (9th Cir. 2017) ................................................................................................. 13
 4
     Singh v. Google LLC
 5          No. 16-CV-03734-BLF, 2018 WL 984854 (N.D. Cal. Feb. 20, 2018)............................ 15, 16, 17
 6   Tyler Barnett PR, LLC v. Facebook Inc.
            No. 16-CV-06232-JSW, 2018 WL 2974695 (N.D. Cal. June 1, 2018) ....................................... 20
 7
     Williams v. Gerber Prod. Co.
 8
            552 F.3d 934 (9th Cir. 2008) ....................................................................................................... 17
 9
     Woods v. Google, Inc.
10         889 F. Supp. 2d 1182 (N.D. Cal. 2012) ............................................................................... 3, 9, 17

11   Woods v. Google, Inc.
           No. 5:11-CV-01263-EJD, 2017 WL 4310765 (N.D. Cal. Sept. 28, 2017) .................................... 9
12
     Yastrab v. Apple Inc.
13          173 F. Supp. 3d 972 (N.D. Cal. 2016) ......................................................................................... 16
14   Statutes
15   California Business & Profession Code
16             § 17200........................................................................................................................................... 2
17
     Rules
18
     Federal Rules of Civil Procedure
19
               Rule 9(b) .............................................................................................................................. 2, 8, 12
20
21
22
23
24
25
26
27
28

                                                                                                                PLAINTIFF’S OPPOSITION TO
                                                                               iii
                                                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                                                   Case No. 4:18-cv-05286-PJH
 1          Plaintiff IntegrityMessageBoards.com, LLC, individually and on behalf of all others similarly

 2   situated, by and through its counsel, respectfully submits this memorandum of law in opposition to the

 3   motion to dismiss of Defendant Facebook, Inc. (“Facebook”).1

 4                                              INTRODUCTION

 5          The claim in this case is straightforward: for years, Facebook has deceptively marketed its

 6   advertising platform by promising advertisers that it could serve ads to granular target audiences using

 7   its extraordinary cache of demographic data. Specifically, on its website, Facebook misrepresented

 8   (and continues to misrepresent) that Plaintiff and other advertisers can use Facebook’s Ads Manager

 9   software to display ads based on highly specific demographic criteria such as level of education,

10   geography, household income, home ownership, hobbies, interests, and the like. These assertions were

11   (and are) untrue. The Complaint details the nature and scope of Facebook’s misrepresentations by

12   specifying the demographic inputs advertisers could select, and therefore were led to believe would

13   determine the target audiences to whom their ads were displayed (based on Facebook’s

14   representations). Complaint (“Cmplt.”) ¶¶ 28-43. Plaintiff then alleges how Facebook deliberately

15   mistargeted ads to boost its revenue, and the damages that Plaintiff and thousands of other advertisers

16   suffered:

17                  “Facebook deceived, and continues to deceive advertisers by programming its
                     software to display a material percentage of ads to users who fall outside the
18
                     target audiences defined by advertisers….” Id. ¶ 9.
19
                    “Plaintiff’s analysis of its own Facebook campaign results showed that at various
20                   points approximately 40% or more of its ads were apparently displayed to users
                     who fell outside of Plaintiff’s defined target audiences, resulting in accuracy of
21
                     60% or less at a time when Facebook was representing that its ad targeting was
22                   89% accurate.” Id. ¶ 10.

23                  As a result of Facebook’s programmatic disregard of advertisers’ targeting
                     instructions in order to maximize Facebook’s ad revenue, Plaintiff and other
24
                     advertisers paid for a material number of ads for which they would not have
25                   agreed to pay anything at all had they known the truth, and have been injured
                     thereby.” Id. ¶ 11.
26
27
     1
         All emphasis herein is added, unless otherwise noted.
28
                                                                               PLAINTIFF’S OPPOSITION TO
                                                       1
                                                                          DEFENDANT’S MOTION TO DISMISS
                                                                                  Case No. 4:18-cv-05286-PJH
 1          Much of Facebook’s brief in support of its motion to dismiss (“Def. Mem.”) is devoted to

 2   contending that the Complaint fails to satisfy Fed. R. Civ. P. 9(b). Yet the complaint specifically

 3   alleges the “who, what, when, where and how” of Facebook’s misrepresentations, the dates of those

 4   misrepresentations and why those misrepresentations were false or misleading. Id. ¶¶ 18-25, 28-43, 56-

 5   83. These allegations are more than sufficient to allow Facebook to defend itself, even as it repeatedly

 6   mischaracterizes those allegations, and ignores governing law.

 7          Facebook’s standing arguments fare no better. The Complaint specifies the timeframe of

 8   Plaintiff’s advertising campaigns; what targeting representations Plaintiff saw and relied upon; how

 9   Plaintiff’s ads were displayed to a material percentage of Facebook users outside its target audience

10   (contrary to those representations); how Plaintiff paid for mistargeted ads for which it would not have

11   paid anything at all (but for Facebook’s misrepresentations); and how thousands of other advertisers

12   experienced equally dismal results. Id. ¶¶ 56-83.

13          Facebook’s “merits” based challenge to Plaintiff’s claims has no place on this motion to

14   dismiss. Nevertheless, Plaintiff’s allegations sufficiently state a claim under all three sections of

15   California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”). Facebook’s

16   challenge to these claims is premised on formulaic arguments.

17          While Facebook’s contentions are addressed one-by-one below, one initial point is worth

18   noting. The claims in this case are not predicated solely on Facebook’s misrepresentation of 89%

19   accuracy (as Facebook mistakenly contends). To the contrary, the Complaint alleges a long-running

20   campaign by Facebook to convince advertisers that it will serve their ads to Facebook users who satisfy

21   their targeting criteria (Cmplt. ¶¶ 18-25, 32-43) — a scheme that remains ongoing (as per the

22   statements of Facebook’s CEO, Mark Zuckerberg, to Congress, and representations currently appearing

23   on Facebook’s website; id. ¶¶ 18-20). That campaign included not just the 89% accuracy claim, but

24   several other misrepresentations concerning Facebook’s purportedly laser-like targeting capabilities

25   that Plaintiff saw and relied upon (id. ¶¶ 65, 67), as well as numerous others. Id. ¶¶ 19-20, 22-25, 40,

26   42-43. Indeed, beyond these misrepresentations, the very steps through which Facebook’s software

27   walks advertisers to select their desired target audience conveys to advertisers that the ads will be

28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                         2
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1   shown to viewers who meet those criteria. Id. ¶¶ 32-39. Thus, the 89% claim (which ran for nearly

 2   two years from November 2015 through October 20172 — as well as a 91-94% accuracy rate Facebook

 3   publicized in 2017 (id. ¶ 23)) — was simply a part of the deceptive scheme, and only one of the

 4   multiple representations Facebook used to convince advertisers to utilize its Ads Manager software. In

 5   short, the claim here is predicated on Facebook promising highly targeted advertising placement and

 6   then deliberately and materially failing to deliver such placement — a claim which two other

 7   California-based District Courts have recognized as valid under the UCL. See Woods v. Google, Inc.,

 8   889 F. Supp. 2d 1182, 1197 (N.D. Cal. 2012) (representations that Google could “target [plaintiff’s] ads

 9   to almost any set of locations” were actionable misrepresentations under the UCL); In re Yahoo! Litig.,

10   251 F.R.D. 459, 472–73, 476 (C.D. Cal. 2008) (representations that plaintiffs’ ads would be “highly

11   targeted” were actionable misrepresentations under the UCL). While Facebook argues it disclaimed

12   100% accuracy, Plaintiff’s claims are not grounded in Facebook’s failure to obtain perfect accuracy,

13   but on Facebook’s deliberate display of a material number of ads to users outside of Plaintiff’s and

14   other advertisers’ target audience to boost Facebook’s own revenue after representing that it had a

15   unique ability to display ads to the requested target audiences. Cmplt. ¶¶ 9-10.

16                                         STATEMENT OF FACTS

17          Plaintiff alleges that, at least since December 1, 2013 and continuing today, Facebook has
18   deceptively marketed its website as a highly targeted advertising platform, and then “deceived
19   advertisers by programming its software to display a material percentage of ads to users who fall
20   outside the target audiences defined by advertisers, and then charging advertisers for those mistargeted

21   ads, in order to maximize its own revenue (beyond what it could have otherwise earned solely from

22   legitimately targeted ads).” Cmplt. ¶ 9. Facebook represents that its vast trove of demographic data

23
24
     2
         See Internet Archive’s Wayback Machine at https://web.archive.org/web/20151118174631/
25   https://www.facebook.com/business/a/online-sales/ad-targeting-details (captured November 18, 2015)
26   and https://web.archive.org/web/20171016091716/https://www.facebook.com/business/a/online-
     sales/ad-targeting-details (captured October 16, 2017) (last visited December 27, 2018). Facebook
27   concedes in its motion for judicial notice that previous versions of websites archived on the Wayback
     Machine are subject to judicial notice. ECF No. 26 at 4.
28
                                                                              PLAINTIFF’S OPPOSITION TO
                                                       3
                                                                         DEFENDANT’S MOTION TO DISMISS
                                                                                 Case No. 4:18-cv-05286-PJH
 1   enables it to display ads to exceedingly precise and granular target audiences. Plaintiff contends that,

 2   notwithstanding these representations, Facebook deliberately mistargets ads to boost its own revenue.

 3             The Complaint specifies Facebook’s misrepresentations concerning its targeting, including the

 4   following four that the Complaint alleges Plaintiff read and relied upon:

 5      (i)       Facebook “offers powerful and unique ways to show your ads to the people most
 6                likely to care about your business,” and “[w]hen you create a Facebook ad, you can
                  choose the audience that should see it;” Cmplt. ¶¶ 21, 65;
 7
        (ii)      Facebook promoted the “Page Likes” objective as a mechanism “to connect with
 8                more of the people who matter to you;” id. ¶¶ 31, 67;
 9
        (iii)     “[w]ith the ad creation tool, you can choose the type of people who should see your
10                ad . . . When you run your ads, we’ll serve it in the places you selected;” id. ¶¶ 36,
                  65; and
11
12      (iv)      your ad will be optimized to show to the people who are most likely to take the
                  actions that will help you meet your objective within your target audience.” id. ¶¶
13                41, 67.

14   These, and the other misrepresentations alleged in the Complaint (id. ¶¶ 20, 22-25, 40, 42-43), were all
15   made by Facebook to convince potential advertisers that advertising on Facebook would permit them to
16   target specific demographics on a granular level. As Facebook continues to tout on its website:
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                         4
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1   Cmplt. ¶ 20; see also, e.g., ¶ 22, 28-48 (setting forth detail of how Facebook informs advertisers of how

 2   their advertisements can be set up and targeted). Plaintiff was further led to believe that Facebook

 3   would deliver targeted ads by the way in which Facebook’s advertising interface, Ads Manager,

 4   allowed selection of a target audience with extraordinary specificity:

 5
 6
 7
 8
 9
10
11
12
13
14
15
16   Id. ¶ 34; see also ¶¶ 32-39 (describing the relevant targeting interfaces). Plaintiff used this interface to

17   target an audience of Facebook users for its IV Likes Campaign limited to: Location: United States

18   AND Interests: Investment AND Education Level: College grad AND Household Income: $250,000-

19   $350,000; $350,000-$500,000; or Over $500,000 AND Home Ownership: Homeowners AND Age: 45-

20   65+ Id. ¶ 57; see also id. ¶ 74 (target audience for SCD Likes Campaign).

21          At various times, Facebook has quantified its targeting accuracy. For more than two years

22   (November 2015 through October 2017), it published the following representation:

23          One of the biggest advantages to advertising on Facebook is your ability to target
24          specific groups of highly engaged people. In fact, compared to the average online reach
            of 38% for narrowly targeted campaigns, Facebook is 89% accurate (Source: Nielsen
25          OCR, August 2013).
26   Id. ¶ 25. More recently, in November 2017 it represented the results of a test in Latin America
27   reportedly showing that Facebook advertising achieved accuracy rates of 91-94%. Id. ¶ 23.
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                         5
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1          Plaintiff is a typical purchaser of Facebook advertising. It operates a small business, Investor

 2   Village, which offers an internet platform to individual “Main Street” investors to connect and

 3   communicate with other like-minded investors concerning publicly-traded stocks. Id. ¶ 50. Plaintiff’s

 4   marketing targets highly educated investors with substantial incomes and assets, which is the

 5   demographics of its membership base. Id. ¶ 51. After being solicited by Facebook to use its

 6   advertising, Plaintiff launched one advertising campaign in August 2015, and then a second campaign

 7   in January 2016, both using Ads Manager. The first, the “IV Likes Campaign,” targeted highly

 8   compensated and educated investors with the goal of having such investors “Like” Plaintiff’s page on

 9   Facebook, while the second, the “SCD Likes Campaign,” targeted even more highly compensated

10   investors with the goal of having such investors “Like” the Small Cap Directory page on Facebook.

11   See Id. ¶¶ 56-59; 73-76. As noted, Plaintiff relied on Facebook’s representations that its ads would be

12   displayed to investors matching the criteria it selected. See ¶61 (detailing the IV Likes Campaign and

13   the manner in which Facebook led Plaintiff to believe that it would be reaching its detailed

14   demographic target); ¶¶ 59; 73-76 (detailing same regarding Plaintiff’s SCD Likes Campaign).

15          After launching its IV Likes Campaign, however, Plaintiff noticed that “nearly 40% of the

16   initial ‘Likes’” were “from outside the target audience it had defined using Ads Manager (i.e., College

17   graduates AND have household income over $250,000 AND are homeowners).” Id. ¶¶ 62-64. Further

18   analysis (including a survey) found that Facebook was programmatically displaying Plaintiff’s ads to a

19   pool of serial “Likers” (i.e., Facebook users with a propensity to indiscriminately “Like” ads) falling

20   outside its target market, resulting in a materially deficient targeting accuracy. Id. ¶¶ 66, 68-70. These

21   findings were confirmed by the SCD Likes Campaign during which Plaintiff found overlaps between

22   the serial Likers of its two campaigns. Id. ¶¶ 77-79.3

23
     3
         Facebook suggests that Plaintiff “could not have had a ‘false’ sense of the [IV Likes] campaign’s
24   success” if it “knew that non-targeted-audience users were Liking its Page as a result of the IV Likes
     Campaign.” Def. Mem. at 11. First, irrespective of what Plaintiff discovered through its own
25   analysis, there is no question that Facebook’s deliberate display of Plaintiff’s ads to serial Likers was
26   designed to create a false impression of success by maximizing the number of Likes. Further,
     Plaintiff was unsure as to whether the initial mistargeting was an aberration or a pattern, and only
27   after reviewing Facebook’s representations, determined to continue to run the IV Likes Campaign.
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        6
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1          But even though Facebook had deliberately displayed ads to a material percentage of Facebook

 2   users outside Plaintiff’s target market during the two campaigns — resulting in a material number of

 3   ads being displayed outside of Plaintiff’s target specification — Facebook charged Plaintiff for all of

 4   the impressions and Likes generated by the two campaigns. Id. at ¶ 72 (Facebook charged Plaintiff

 5   $1,409.69 for all impressions generated by IV Likes Campaign), ¶ 80 (Facebook charged Plaintiff

 6   $242.17 for all Likes generated by SCD Likes Campaign). As a result, Plaintiff paid for advertising

 7   that it would not have otherwise agreed to pay anything at all, but for Facebook’s misrepresentations.

 8                                            LEGAL STANDARDS

 9          When ruling on a motion to dismiss, a district court must accept all factual allegations in the

10   complaint as true, construe the pleadings in the light most favorable to the plaintiff, and draw all

11   reasonable inferences in favor of the plaintiff. Ass'n for Los Angeles Deputy Sheriffs v. Cty. of Los

12   Angeles, 648 F.3d 986, 991 (9th Cir. 2011).

13                                                 ARGUMENT

14          Facebook’s presentation of its arguments is somewhat scattershot, with the apparent intent of

15   creating confusion. Irrespective, Plaintiff will address Facebook’s arguments, as set forth in the

16   Argument section of its brief, one-by-one as they are presented.4

17          A.      Facebook’s Attacks on Plaintiff’s Specificity of Pleading As To Level of Accuracy
                    and Its Programmatic Mis-Displaying of Advertisements Misconstrue The Claims
18                  and Are Misplaced
19
     Cmplt. ¶¶ 65, 67. But nothing changed — as late as November 2015 (three months after the IV Likes
20   Campaign launched), Plaintiff confirmed through a survey and ongoing analysis that a material
     number of its ads during the overall campaign were still being displayed to users outside its target
21   market who were serial Likers. Id. ¶¶ 68-70.
     4
22       Facebook includes in its introduction a fine point of distinction that it does not appear to develop
     in the brief thereafter, namely that the 89% accuracy representation refers not to targeting accuracy,
23   but to “reach,” which Facebook defines to “refer to the number (or relative percentage) of people in a
24   target audience to whom an ad is displayed.” Def. Mem. 2. But the context in which Facebook’s 89%
     accuracy claim appeared makes it clear that “targeting” and “reach” effectively mean the same thing.
25   See Cmplt. ¶ 25 (stating that Facebook advertising gives you the “ability to target specific groups of
     highly engaged people,” and then noting that “compared to the average online reach of 38% for
26   narrowly targeted campaigns, Facebook is 89% accurate,” thus indicating that the accuracy claim
27   relates to targeting.)

28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        7
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1          Facebook first argues that “[n]one of the statements on which Plaintiff alleges it actually relied

 2   include any representation regarding the specific level of accuracy with which Facebook delivers an ad

 3   to a target audience, let alone a guarantee of perfect accuracy.” Def. Mem., Section A.1, at 9. But

 4   Plaintiff does not have to allege that Facebook promised a specific level of accuracy, let alone perfect

 5   accuracy, to state a claim, and, of course, Facebook cannot cite a single case suggesting that this is

 6   required.5

 7          Rather, Plaintiff alleges that Facebook provided advertisers with a detailed interface to allow

 8   them to define target audiences, represented that it displays ads to the defined target audiences, but then

 9   instead deliberately displayed ads to users outside Plaintiff’s target audience at a materially deficient

10   rate. See Cmplt ¶¶ 9-12. That is a paradigmatic fraud claim, as per an earlier Yahoo! decision (out of

11   the Central District) in which Judge Snyder upheld a “targeting accuracy” claim like the one alleged

12   here in the face of a similar Rule 9(b) challenge. There, the plaintiffs alleged Yahoo! had

13   misrepresented that plaintiff’s ads would be “highly targeted” (notably, without specifying a

14   percentage). In re Yahoo! Litig., 251 F.R.D. at 472. Like Facebook here, the defendants argued,

15   among other things, that plaintiffs had not complied with Rule 9(b). Id. The Court disagreed:

16          [The] plaintiffs have adequately pled their claim for misrepresentation. The SAC alleges
            that advertisers—a group that includes plaintiffs—“buy ad placements from [defendants]
17          precisely because of [defendants'] promise, and contractual obligation, to deliver
18          targeted advertising through its Sponsored Search and Content Match products” . . .
            The SAC further alleges that despite defendants’ representations that they would provide
19          plaintiffs with “highly targeted” advertising services, they failed to do so, and instead,
            charged for advertising that was of little or no value to plaintiffs. Thus, plaintiffs have
20          pled that they relied on defendants’ alleged misrepresentations. Furthermore, because
21   5
         At Def. Mem. 17, lines 9-10, Facebook misleadingly paraphrases a snippet from the Yahoo
22   decision (swapping in “percentage” for “characteristics”) to suggest the decision held “percentages”
     are required, but that is a mischaracterization since the decision addressed representations concerning
23   privacy. In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-MD-02752-LHK, 2017 WL
24   3727318, at *26 (N.D. Cal. Aug. 30, 2017). Moreover, the Yahoo court found that the following
     statement — defendants have “physical, electronic, and procedural safeguards that comply with
25   federal regulations to protect personal information about you” — made a “specific, non-subjective
     guarantee.” Id. Here, Facebook made similarly specific, non-subjective statements. See, e.g., Cmplt.
26   ¶ 36 (“When you run your ads, we’ll serve it in the places you selected.”) and ¶41 (“your ads will be
27   set up to show to people within your target audience”).

28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        8
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
             the SAC identifies the alleged misrepresentations made by defendants . . . they have
 1           complied with Rule 9(b)'s heightened pleading standards for fraud.
 2
 3   Id. at 473.6 Likewise, a targeting accuracy claim (not based on a specific percentage) was upheld in

 4   Woods, 889 F. Supp. 2d 1182, where the court held that the plaintiff adequately pled a UCL claim

 5   against Google where the plaintiff alleged that (i) Google’s interface led him to believe that Google

 6   would “target [plaintiff’s] ads to almost any set of locations he selected, (ii) Google distributed

 7   plaintiff’s ads to users outside those geographic locations, and (iii) Google charged him for clicks on

 8   ads distributed to users outside the designated geographic locations. Id. at 1197; see also Woods v.

 9   Google, Inc., No. 5:11-CV-01263-EJD, 2017 WL 4310765, at *4 (N.D. Cal. Sept. 28, 2017) (denying

10   Google’s motion for summary judgment on Woods’s UCL claim based on location targeting).

11   Compared to those cases, the explication here of the “who, what, where, when, and “why” of the

12   alleged misrepresentations and the nature of the deceptive scheme is, in actuality, more fulsome and

13   complete, down to specific dates and screenshots of the representations and the Ads Manager platform.

14           Facebook next resorts to challenging Plaintiff’s claims – as it does multiple times throughout its

15   brief – by pointing to an exculpatory disclaimer in its advertising terms of service that it “will do its

16   best to deliver the ads to the audience [specified]” and it “cannot guarantee in every instance that [the]

17   ad will reach [its] intended target.” Def. Mem. 9 (citing Ex. A ¶ 1). The disclaimer, however, raises a

18   factual issue; namely, whether Facebook actually did “its best” for advertisers. As Plaintiff alleges,

19   Facebook deliberately mistargeted ads to boost its own revenue (Cmplt. ¶¶ 12, 71, 80), and thus “did its

20   best” for itself, not advertisers.7

21   6
         While the Court’s quoted analysis concerned plaintiff’s assertion of a stand-alone mis-
22   representation claim, the decision later held that claim served as a predicate for the plaintiff’s UCL
     claim and declined to dismiss that claim as well. 251 F.R.D. at 476.
23   7
         Facebook also claims Plaintiff should not have expected accuracy for the first 50 Likes because of
24   the so-called Learning Phase. (Def. Mem. at 4 n.4). But Exhibit C (describing the “Learning Phase”)
     is not a screenshot from the Wayback Machine, but from November 2018, and thus does not prove
25   that the “Learning Phase” concept actually appeared on Facebook’s website in 2015-2016 when
     Plaintiff was advertising. See Plaintiff’s Response to Defendant Facebook, Inc.’s Request for Judicial
26   Notice filed concurrently herewith. Even if some other version of it existed during the 2015-2016
27   period (which Facebook does not demonstrate), its conspicuousness and significance should not be
     assessed on a motion to dismiss.
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                         9
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1          Further, Facebook concedes (Def. Mem. at 1), that the phrase “every instance” in the disclaimer

 2   means all the time, or 100%, and argues that “[p]articularly in light of Facebook’s express disclosure

 3   that it does not guarantee 100 percent accuracy in terms of which users will see ads, see Ex. A ¶ 1, no

 4   reasonable consumer could have read [the representations cited by Plaintiff in the complaint] as such.”

 5   Def. Mem. at 17. But, as noted, Plaintiff is not claiming that it expected 100% accuracy. Rather,

 6   Plaintiff claims that Facebook represented that it would display ads to users matching Plaintiff’s

 7   targeting criteria, but then deliberately failed to do so, in a material way, in order to boost its own

 8   revenue, Cmplt. ¶¶ 9-10. In Plaintiff’s case, targeting accuracy of “60% or less” is material non-

 9   performance, and Facebook’s disclaimer of 100% accuracy does not and should not immunize it from

10   liability. For example, had Facebook only delivered 5% accurate ads (i.e., 95% went to untargeted

11   individuals), under its view of its disclaimers, it could walk away scot-free. Obviously, that (or even

12   60% accuracy) is not excused by language disclaiming 100% accuracy. At any rate, whether

13   Facebook’s inaccuracy was material presents a question of fact for a jury. See Johnson v. Gen. Mills,

14   Inc., 275 F.R.D. 282, 287 (C.D. Cal. 2011) (materiality is a question of fact for the jury).8

15          In its Introduction (but not in its argument), Facebook also quotes a second disclaimer in

16   paragraph 2 of its Ad Terms (Ex. A ¶ 2) which stated, “In instances where we believe doing so will

17   enhance the effectiveness of your advertising campaign, we may broaden the targeting criteria you

18   specify.” Def. Mem. 2 (emphasis in brief). But Facebook fails to explain how it could possibly

19   “believe” that broadening Plaintiff’s targeting criteria to include users outside Plaintiff’s target market

20   would “enhance the effectiveness” of Plaintiff’s campaigns when Plaintiff used Facebook’s Ads

21   Manager to expressly limit display of its ads to highly compensated and educated users (Plaintiff’s core

22   demographic). Cmplt. ¶¶ 51-52, 57, 74. In fact, it is not credible for Facebook to claim it had any basis

23   for this “belief” when it never consulted with Plaintiff, but instead offered Plaintiff an automated

24   interface to select a target audience without any human intervention (id. ¶¶ 28-39), and Facebook tracks

25
     8
         Facebook states that its 89% accuracy claim is not a guarantee, but the Supreme has held that the
26   word “is” — as in “Facebook is 89% accurate” — indicates a statement of fact that expresses
27   certainty. Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, 135 S. Ct. 1318,
     1325 (2015) (statement that coffee “is” hot is a statement of fact expressing certainty).
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                        10
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1   billions of ads per day. Id. ¶ 48. At any rate, the question of whether Facebook could have had any

 2   reasonable belief in this regard is obviously a question of fact not susceptible to resolution on a motion

 3   to dismiss.

 4          Finally, hoping to distract attention from the misrepresentations that Plaintiff alleges, Facebook

 5   faults Plaintiff for failing to allege specifics about the Nielsen study that Facebook itself cited to

 6   support its claim of 89% accuracy. Def. Mem. 9, 15-16. This misdirection fails. Aside from the fact

 7   that there is no basis to charge Plaintiff with knowledge of the data that Nielsen used or its

 8   methodology, Facebook represented 89% targeting accuracy as well as made other claims about

 9   targeting accuracy (91-94% in another instance, see id. ¶ 23), as part of a broader scheme to convince

10   potential advertisers that “businesses [will not be] seeing wasted costly impressions like they do in

11   other mediums” and “One of the biggest advantages to advertising on Facebook is your ability to target

12   specific groups of highly engaged people” – a claim it backed up specifically with the 89% number. Id.

13   ¶ 25. That Facebook might have used the 89% number sloppily or failed to note the circumstances and

14   limitations regarding the study from which it pulled the number is irrelevant to the role it played in

15   Facebook’s scheme. It is Facebook’s false representations and its scheme to mislead advertisers that it

16   would deliver focused advertisements that are at issue. The point is that Facebook promoted the 89%

17   number (and also the 91-94% number) to potential advertisers simply as an indicia of its ability to

18   accurately display ads to users who met advertisers’ targeting criteria, which is in substance the same

19   claim made by the other misrepresentations that Plaintiff alleges — i.e., Facebook will accurately

20   display your ads to users who meet your targeting criteria. See id. ¶¶ 18-22, 31, 36, 40-43. Whether

21   Facebook’s 89% claim was in fact accurate, or whether the Nielsen study suffered from certain flaws or

22   limitations is irrelevant since the 89% claim was just one misrepresentation in a broader scheme to

23   mislead advertisers into believing that Facebook would accurately display ads to the target audiences

24   defined by advertisers, when in fact, it was deliberately mistargeting ads.9

25
     9
26       Facebook also contends that the words “narrowly targeted” defeat Plaintiff’s claims (Def. Mem.
     at 9), but a fair reading of the phrase “narrowly targeted” describes what Ads Manager is designed to
27   do; namely, help advertisers create a campaign limited to specific targeting criteria. Cmplt. ¶¶ 32-39.
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                         11
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1          B.      Facebook’s Challenge to the Specificity of the Claim That Plaintiff was Misled In
                    Connection With the Two Campaigns are Insufficient to Warrant Dismissal
 2
 3          As noted, Plaintiff pleads the “who, what, when, where, and how” of Facebook’s
 4   misrepresentations, and why those misrepresentations were misleading. Yet, in two subsections
 5   (Section A.2.a & b, Def. Mem. 10-11), Facebook attacks the specificity with which Plaintiff alleges it
 6   was misled in entering into the two advertising “campaigns.” First, Plaintiff clearly alleges that it was
 7   misled by Facebook’s displaying of a material percentage of ads to users outside Plaintiff’s target
 8   criteria. Ignoring the fundamental nature of being misled in such circumstances, Facebook turns to
 9   challenging the sufficiency of Plaintiff’s pleading of the results of the two ad campaigns. Facebook
10   essentially contends (without citing relevant caselaw) that Plaintiff had to allege with specificity the
11   exact results of these two campaigns – e.g., Facebook writes, “Plaintiff says nothing about the total
12   number of Likes or the overall accuracy rate”; “the Complaint does not specify any information about
13   the actual results of the campaign in terms of the number or demographics of people to whom the ad
14   was displayed or who Liked the Page ‘as a result of’ the campaign, or how many of those Likes were
15   purportedly from users outside the target audience”; and “as with the IV Likes Campaign, the
16   Complaint contains no allegations about the actual results of the campaign in terms of the number or
17   demographics of people to whom the ad was displayed or who Liked the Page, or how many of those
18   Likes were from users outside the target audience.” Def. Mem. 10-11.
19          These arguments fail because without access to Facebook’s database (which stores information
20   concerning to whom each ad was displayed) (Cmplt. ¶¶ 26-27, 49), Plaintiff cannot possibly know the
21   details that Facebook is demanding, much less know them with precision. Although conveniently
22   ignored by Facebook, Ninth Circuit precedent is clear that in averments of fraud, Rule 9(b)’s
23   heightened particularity is “relaxed as to matters within the opposing party's knowledge.” Moore v.
24   Kayport Package Exp., Inc., 885 F.2d 531, 540 (9th Cir. 1989). That is why Rule 9(b) only “requires
25   that plaintiffs specifically plead those facts surrounding alleged acts of fraud to which they can
26
27   Certainly, Facebook itself never defined “narrowly targeted” to have any other meaning when it used
     the term.
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        12
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1   reasonably be expected to have access.” Concha v. London, 62 F.3d 1493, 1503 (9th Cir. 1995); accord

 2   Opperman v. Path, Inc., 84 F. Supp. 3d 962, 975 (N.D. Cal. 2015) (“facts that are within the

 3   defendants' sole knowledge may be pleaded generally”) (citing Moore, 885 F.2d 531).

 4           Because Plaintiff cannot “reasonably be expected to have access” to Facebook’s database (and,

 5   of course, does not have such access), Plaintiff pleads what the Ninth Circuit requires: “In such cases,

 6   the particularity requirement may be satisfied if the allegations are accompanied by a statement of the

 7   facts on which the belief is founded.” Moore, 885 F.2d at 540. That is precisely what Plaintiff did at

 8   Complaint paragraphs 62-70 and 77-79, which specify the analyses Plaintiff undertook to ascertain who

 9   was seeing its advertisements. Those paragraphs adequately state the claims with the particularity

10   required given Plaintiff’s lack of access to Facebook’s data. See, e.g., Rubenstein v. Neiman Marcus

11   Grp. LLC, 687 F. App'x 564, 568 (9th Cir. 2017) (district court’s granting of Rule 9(b) motion to

12   dismiss in case alleging that Nieman Marcus had misleadingly advertised comparison prices where the

13   comparisons used by Nieman Marcus were not information as to which the consumer could have

14   reasonable access and finding it sufficient that plaintiff’s “allegations regarding the fictitious nature of

15   the Compared To prices may properly be based on personal information and belief at this stage of the

16   litigation.”).

17           Moreover, while Facebook attempts to burrow deeply into the weeds and demand far beyond

18   what is needed to allege a viable claim, Facebook also ignores the plain allegations of the Complaint.

19   For instance, it contends that Plaintiff failed to adequately allege the basis that the Likes fell outside the

20   target market. To the contrary, the Complaint provides specific detail as to how and why Plaintiff

21   reached that conclusion, see Cmplt. ¶ 62 (“according to their Facebook profiles, they did not graduate

22   college”); ¶ 63 – two sources of confirmation (“based on their Facebook profiles and other reliable

23   third party data that Plaintiff accessed, clearly did not possess household income over $250,000”); ¶ 68

24   (“In November 2015, Plaintiff surveyed six of the users who liked its Page as a result of the IV Likes

25   Campaign.”); ¶¶ 69, 78 (Plaintiff noticed many of the users who liked its Page were serial Likers

26   outside its target).

27
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                         13
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1          C.      Plaintiff Has Alleged Statutory Standing Under the UCL

 2          Facebook asserts two challenges to Plaintiff’s UCL standing. Both fail.

 3                  1.      Plaintiff Has Properly Pled Economic Injury to Assert Standing

 4          Facebook’s first contention (Def. Mem. 12-13) is that Plaintiff has not pled that it paid for any

 5   mistargeted ads, supposedly because Plaintiff fails to “support” its allegation that it was charged for

 6   “even a single ad to a non-target audience user” or that the percentage exceeded 11%. Def. Mem. 13

 7   (emphasis by Facebook).

 8          Aside from the point that Plaintiff’s claims are not predicated exclusively on the 89% target

 9   number, the Complaint alleges for the “IV Likes Campaign” that as of September 1, 2015, at least eight

10   out of 21 individuals (i.e., 40%) who Plaintiff surveyed were outside the target demographics (Cmplt.

11   ¶¶ 62, 63, 64), and that in November 2015 when Plaintiff surveyed another six users who had “Liked”

12   its page, “[e]very single one of those users confirmed that they did not meet the household income

13   criteria (including five out of six by a significant margin) and only one of those users graduated

14   college.” Id. ¶ 68 (emphasis deleted). An allegation of even one person – since Plaintiff does not have

15   to prove his case but simply allege it – would suffice. Here, Plaintiff alleges, with specificity, at least

16   fourteen. That suffices to create standing for his claims here since Plaintiff alleges that it paid

17   $1,409.69 for all impressions generated by the IV Likes Campaign (id. ¶ 72), even though some of

18   those impressions were attributable to users outside Plaintiff’s target market, and thus Plaintiff would

19   have not paid for those impressions, but for Facebook’s misrepresentations.

20          And although the IV Likes Campaign allegations confer standing as to the SCD Likes

21   Campaign, where Plaintiff elected to be charged for “Likes” (Id. ¶ 76), the Complaint alleges

22   concerning the SCD Likes Campaign that “Plaintiff found that a material percentage of the Likes

23   generated by the Campaign (for which Plaintiff paid) were from users outside of Plaintiff’s defined

24   target audience.” (Id. ¶ 77). The Complaint further alleges an overlap of serial Likers with the IV Likes

25   Campaign (id. at ¶ 78), and that “a material percentage of Plaintiff’s ads [were] to users outside the

26   defined target market who were serial ‘Likers.” Id. ¶ 79. Finally, Plaintiff alleges that “even though

27   many of the Likes generated by the SCD Likes Campaign were from users outside of Plaintiff’s defined

28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                        14
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1   target audience for that Campaign, Facebook still charged Plaintiff for all of the Likes generated by the

 2   Campaign. Plaintiff ultimately paid $242.17 to Facebook for Likes generated in connection with the

 3   SCD Likes Campaign” (id. ¶ 80), and thus Plaintiff paid for “Likes” in connection with the SCD Likes

 4   Campaign for which it would not have paid, but for Facebook’s misrepresentations.

 5          That Plaintiff has adequately alleged injury traceable to payments for the display of ads to users

 6   outside the target market sufficient to confer standing is underscored by the single case Facebook relies

 7   upon, Singh v. Google LLC, No. 16-CV-03734-BLF, 2018 WL 984854 (N.D. Cal. Feb. 20, 2018). The

 8   claim in that case was that Google made false and misleading statements to potential advertisers when

 9   it represented that “invalid clicks account for less than 10% of all clicks on AdWords ads.” Id. at *1.

10   The court dismissed the plaintiff’s claim because he could not allege that he “actually paid for invalid

11   or fraudulent clicks at a rate above what was advertised.” Id. at *4; see also id. at *5 (“the injury must

12   necessarily be that Singh was charged for invalid clicks at a rate exceeding those representations.”).

13   Here, in contrast, Plaintiff alleges that he paid for mistargeted ads at a rate of “40% or more” Cmplt. ¶¶

14   10, 70-72, 77-80), which exceeds the inaccuracy rate of 11% that Facebook represented.10

15          Moreover, unlike this case, where Plaintiff relies on its personal experience using Ads Manager

16   to launch ad campaigns, the plaintiff in Singh failed to plead any “factual allegations applicable to [his]

17   personal experience with Google advertisements,” Singh, 2018 WL 984854, at *2. Thus, unlike this

18   case, the plaintiff in Singh did not know and could not allege that he, in fact, had paid for any invalid

19   clicks (much less more than 10%), and Judge Freeman’s holding was that the Court “f[ound] that the

20   TAC does not contain any factual allegations regarding Singh's own experience paying for invalid

21   clicks, and thus the TAC does not allege that Singh suffered an economic injury as a result of Google's

22
     10
         Facebook argues that “Plaintiff simply assumes . . . that the percentage of non-targeted audience
23   users who Liked its Page must be equal to percentage of non-target-audience users to whom
24   Facebook allegedly delivered its ad.” Def. Mem. at 10. Effectively, Facebook is asking the Court to
     draw an inference in its favor that just because the percentage of non-targeted Likes was 40% or
25   more, does not mean that ads were mistargeted at a rate of 40% or more. But as noted above, on a
     motion to dismiss, all reasonable inferences must be drawn in favor of the plaintiff, and here (absent
26   discovery) it is reasonable to infer proportionality; namely, that if 40% or more of the Likes were
27   outside the target market, then 40% or more of the ads were mistargeted and displayed to users
     outside the target market.
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        15
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1   conduct sufficient to confer standing under the UCL and FAL.” Id. at *10-11. As shown, the

 2   Complaint here alleges that Plaintiff actually paid for mistargeted ads. Thus, this Complaint survives

 3   the Singh analysis because it alleges precisely what Judge Freeman required the plaintiff there to allege,

 4   but could not.

 5                    2.    Plaintiff’s Claims Are Not Limited to the Misrepresentations On Which It
                            Relied
 6
 7          Facebook next contends that “Plaintiff’s Claims Are Limited To The Misrepresentations On
 8   Which It Alleges It Relied.” (Def. Mem. 13-15). This is wrong. When a plaintiff alleges a concerted
 9   misleading advertising scheme – what is commonly referred to as a “Tobacco II” claim, after In re
10   Tobacco II Cases, 46 Cal. 4th 298, 328 (2009) – then a plaintiff need not allege that it relied upon each
11   and every representation that was part of the scheme. See Yastrab v. Apple Inc., 173 F. Supp. 3d 972,

12   980 (N.D. Cal. 2016) (for purposes of Rule 9(b), once the details of the deceptive campaign are

13   particularly pled, individual reliance on specific statements need not be pled); Anderson v. SeaWorld

14   Parks & Entm't, Inc., No. 15-CV-02172-JSW, 2016 WL 8929295, at *5 (N.D. Cal. Nov. 7, 2016) (“a

15   plaintiff's allegations about an alleged ‘long-term advertising campaign’ are sufficiently particular” if

16   the plaintiff alleges “facts about the campaign to show, in terms of ‘breadth and content,’ it would not

17   be ‘unreasonable to presume that all [putative] class members were exposed to’ to the allegedly

18   misleading representations and to show that it would be unrealistic for a plaintiff to prove reliance on a

19   particular advertisement.”).11

20
21
     11
22        All the cases Facebook cites (Def. Mem. 14) are inapposite because they involved plaintiffs who
     could not allege having seen and relied upon any of the representations at issue. See Letizia v.
23   Facebook Inc., 267 F. Supp. 3d 1235, 1243 (N.D. Cal. 2017) (“Plaintiffs have not alleged they
24   actually saw either of the erroneous metrics at issue”); In re Yahoo! Inc. Customer Data Security
     Breach Litigation, 2017 WL 3727318, at *28 (“Plaintiffs do not allege that they ‘actually read’
25   Defendants' Terms of Service, let alone that Plaintiffs “actually read” the separate Privacy Policy
     containing the alleged misrepresentation at issue.”); Figy v. Amy's Kitchen, Inc., No. CV 13-03816 SI,
26   2013 WL 6169503, at *4 (N.D. Cal. Nov. 25, 2013) (plaintiff did not allege seeing the representation
27   at issue prior to purchasing the products); Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1363
     (2010) (plaintiff failed to allege that he ever saw or read defendant hospital’s representations).
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                       16
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1          Here, Plaintiff plainly asserts an ongoing and multipronged fraudulent advertising campaign

 2   over several years that is continuing (Cmplt. ¶¶ 18-27), as well as the interface itself into which

 3   advertisers enter their target demographic information. Id. ¶¶ 28-41. Since the claim in this case is not

 4   predicated entirely on the 89% representation, but on a long-running campaign, Facebook’s argument

 5   that Plaintiff must allege reliance upon each and every single misrepresentation fails under Tobacco II.

 6          The Complaint alleges the misrepresentations that are part of the alleged deceptive campaign

 7   that Plaintiff saw and relied upon in continuing to advertise with Ads Manager, Cmplt. ¶¶ 65, 67, citing

 8   id. ¶¶ 21, 31, 36, 41. Facebook concedes there were four specific such misrepresentations identified in

 9   the Complaint (even though one would suffice) and Facebook’s contentions about timing are

10   meaningless since there is no possible contention that Plaintiff has not identified representations upon

11   which it relied to its detriment after seeing representations that were part of the ongoing scheme.

12          D.      Plaintiff Has Stated a UCL Claim on the Merits

13                  Somewhat half-heartedly, Facebook also contends that, somehow, the Complaint fails to

14   set forth a cognizable claim on the merits under any of the UCL’s three predicate sections. Facebook’s

15   “hope to make something stick by throwing a lot at the wall” contentions all fail.

16                  1.      Plaintiff States a Claim Under the UCL Fraud Prong

17          To state a claim under the fraud prong of the UCL, “it is necessary only to show that members

18   of the public are likely to be deceived.” In re Tobacco II Cases, 46 Cal. 4th 298; accord Pulaski &

19   Middleman, LLC v. Google, Inc., 802 F.3d 979, 985 (9th Cir. 2015). The vantage point is that of a

20   “reasonable consumer.” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008). Whether

21   reasonable advertisers are likely to be deceived by a representation of targeting accuracy is usually a

22   question of fact inappropriate for resolution on a motion to dismiss. Woods, 889 F. Supp. 2d at 1197;

23   see also Singh, 2018 WL 984854, at *6 (“Reasonableness of reliance is ordinarily a question of fact.”).

24          The Complaint here asserts, in essence, that Facebook promised advertisers focused, granular

25   targeted advertisements and materially failed to deliver because it deliberately mistargeted ads to boost

26   its own revenue. In a word, it alleges fraud. Ignoring the vast majority of the Complaint, Facebook

27   nonetheless argues (1) that Plaintiff did not allege enough information about the details of the Nielsen

28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                       17
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1   study that Facebook touted (Def. Mem. 16) and (2) that some of the representations it quotes could not

 2   have misled consumers. Def. Mem. 17-18.

 3          The first of these two points has already been addressed at page 11 above. As to the second,

 4   statements such as (among others) “with the ad creation tool, you can choose the type of people who

 5   should see your ad” and “when you run your ads, we’ll serve it in the places you selected” (Cmplt. ¶

 6   36), or “your ad will be optimized to show to the people who are most likely to take the actions that

 7   will help you meet your objective within your target audience” and “your ads will be set up to show to

 8   people within your target audience” (id. ¶ 41), or “when you create a Facebook ad, you can choose the

 9   audience that should see it” (id. ¶ 21), are statements of fact which were allegedly false or misleading

10   given Facebook’s programmatic displaying of ads to serial likers and others outside an advertiser’s

11   target area, particularly when taken in conjunction with the manner in which advertisers are led to

12   believe that when they enter precise demographic information into Ads Manager they are defining the

13   audience that will see the advertiser’s ads. Cmplt. ¶¶ 28-47.

14          None of these representations are “generalized promotional statements.” Def. Mem. 17. They

15   are specific misleading representations that a reasonable advertiser could, most certainly, have relied

16   upon and hence state a UCL fraud claim. In fact, Facebook’s argument actually reduces to its

17   contention that “in light of Facebook’s express disclosure that it does not guarantee 100 percent

18   accuracy in terms of which users will see ads, see Ex. A ¶ 1, no reasonable consumer could have read

19   them as such.” Def. Mem. 17. But of course, as noted, a representation of 100% accuracy is not the

20   claim in the case, and the fact that Facebook has to distort the nature of Plaintiff’s claim betrays the

21   weakness of Facebook’s position.12

22   12
         The two cases that Facebook cites at Def. Mem. at 17-18, are distinguishable. The first, Davis v.
23   HSBC Bank Nevada, N.A., 691 F.3d 1152, 1162 (9th Cir. 2012), involved claims that defied
     “common sense” in that a consumer might have believed that there were no costs associated with a
24   credit card and there had been no representations to even suggest that. By contrast, here, as set forth
     in detail, it is alleged that Facebook affirmatively represented that it would display ads to users
25   matching targeting criteria and then deliberately mistargeted. Facebook’s other case actually supports
26   Plaintiff because while Facebook quotes (actually, misquotes by leaving out a few words) a general
     statement from the case, the Court found that, despite an unambiguous disclaimer, “the allegations in
27   the SAC may be sufficient at the pleading stage to support a claim that Facebook's filtering system
28
                                                                                PLAINTIFF’S OPPOSITION TO
                                                        18
                                                                           DEFENDANT’S MOTION TO DISMISS
                                                                                   Case No. 4:18-cv-05286-PJH
 1                  2.      Plaintiff States a Claim Under the “Unfair” UCL Prong

 2          Facebook concedes that Plaintiff’s “unfair” UCL claim is based on the same misrepresentations

 3   as its “fraudulent” UCL claim. (Def. Mem. at 18). Since, as shown above, Plaintiff has adequately

 4   alleged those misrepresentations, the “unfair” UCL claim also survives. Moreover, Plaintiff’s

 5   allegations (Cmplt. ¶¶ 101-106) adequately state an “unfair” UCL claim under at least one of, if not all

 6   three of, the three tests. See Letizia, 267 F. Supp. 3d at 1247 (since court found that plaintiff’s “unfair”

 7   UCL claim did not merit dismissal under the “balancing” test, it need not analyze plaintiff’s claim

 8   under the “tethering” test).

 9          Under the balancing test, a plaintiff states a claim if it alleges that the harm from an unethical

10   business practice is greater than the utility of the practice (as Plaintiff has done here; Cmplt. at ¶ 103).

11   Letizia, 267 F. Supp. 3d at 1245–46. Because this determination is one of fact which requires a review

12   of evidence from both parties, courts are reluctant to dismiss unfair prong claims under the balancing

13   test. Id. at 1246. Here, there is insufficient evidence to conduct a proper balancing test. If anything,

14   Facebook has failed to justify (through its disclaimers or otherwise) its unethical practice of

15   mistargeting ads for its own benefit at the expense of advertisers. The ultimate scope and how much its

16   deceptive practices have cost advertisers cannot now be determined. See Letizia, 267 F. Supp. 3d at

17   1247 (declining to dismiss claim under UCL’s unfair prong).

18          Under the “tethering” test, the UCL reflects California’s policy of deterring deceptive business

19   practices, see In re Tobacco II Cases, 46 Cal. 4th 298, and Facebook’s deliberate mistargeting of ads

20
21
22   suffers from serious defects” (i.e., claims akin to those here). The Court only ruled in Facebook’s
     favor because Plaintiff could not plead “a reasonable inference that Facebook knew of the problems
23   at the time that it made its representations in the Help Center with respect to the filtering system.” In
24   re Facebook PPC Advert. Litig., No. 5:09-CV-03043-JF, 2010 WL 5174021, at *10 (N.D. Cal. Dec.
     15, 2010). Here, as noted above, the relevant disclaimers are ambiguous and inadequate, and
25   Facebook has not raised the issue of its knowledge. In any event, Plaintiff alleges that Facebook
     knowingly mistargeted ads to boost its revenue, as evidenced, for example, by the apparently
26   deliberate pattern of ads being displayed to serial Likers outside Plaintiff’s target market. Cmplt. ¶¶
27   9, 70, 78-79. Moreover, Plaintiff alleges that Facebook has knowledge of how each and every one of
     its ads performs as evidenced by displaying this information to users. Id. ¶¶ 26-27, 49.
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                         19
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1   while still charging for those ads plausibly qualifies as the kind of deceptive business practice covered

 2   by the UCL. Again, the scope and extent cannot now be determined.

 3          Finally, under the “FTC” test, the injury to the Class (which undoubtedly numbers in the many

 4   thousands) is plausibly substantial (even if small for individual advertisers like Plaintiff), not

 5   outweighed by any countervailing benefits, and one that could have reasonably been avoided. Again,

 6   the scope and proof of this cannot possibly be adjudicated from the face of the Complaint.

 7                  3.      Plaintiff States a Claim Under the Unlawful Prong of the UCL

 8          Facebook challenges Plaintiff’s claim that the misrepresentations at issue violate California’s

 9   False Advertising Law (and therefore form a predicate for the “unlawful” prong of the UCL) on the

10   supposed grounds that (1) it lacks standing (Def. Mem. 20-21) and (2) that it failed to plead the

11   misrepresentations upon which it relied with “requisite particularity and does not explain how the

12   reported results it achieved through its advertising campaigns demonstrate that any of Facebook’s

13   representations were misleading.” Def. Mem. 21. The first contention was disposed of at pages 14-16,

14   above, and the second at 12-13 above. Accordingly, Facebook’s contentions fail.

15                  4.      Plaintiff States a Claim for Injunctive Relief

16          Plaintiff adequately pleads a claim for injunctive relief under Davidson v. Kimberly-Clark

17   Corp., 889 F.3d 956 (9th Cir. 2018), cert. denied, No. 18-304, 2018 WL 4350853 (U.S. Dec. 10, 2018).

18   Davidson ruled that a previously deceived plaintiff who brings a false advertising claim has standing to

19   seek injunctive relief based on its inability to rely on defendant’s advertising claims in the future.

20   Davidson, 889 F.3d at 969–70. Applying Davidson, this Court in fact recently held that advertisers had

21   standing to pursue injunctive relief against Facebook because they alleged that Facebook continued to

22   employ deficient auditing and verification practices, and therefore they could not trust the accuracy of

23   Facebook’s representations concerning its advertising metrics in the future. Tyler Barnett PR, LLC v.

24   Facebook Inc., No. 16-CV-06232-JSW, 2018 WL 2974695, at *2–3 (N.D. Cal. June 1, 2018). This

25   case is materially no different.

26          Here, the Complaint alleges that Facebook continues to misrepresent that it offers granular

27   accuracy in targeting ads. As Facebook’s CEO recently testified before Congress, “We just show the

28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                        20
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1   message to the right people.” Cmplt ¶ 18. Moreover, Facebook’s website continues to represent that it

 2   will show ads “to people that match the advertiser’s target audience.” Id. ¶ 20. And Facebook’s

 3   targeting claims have, if anything only become bolder in recent years. As recently as November 2017

 4   (id. at ¶ 23), it published the results of a test in Latin America claiming accuracy rates as high as 91-

 5   94% (i.e., even higher than the 89% claim that was removed from its site).

 6          While Facebook continues to tout its targeting accuracy, there is no indication that Facebook

 7   has stopped mistargeting ads. Therefore, under Davidson, Plaintiff, and thousands of other advertisers,

 8   face a risk of future harm since they cannot trust Facebook’s representations regarding its targeting

 9   accuracy should they wish to advertise on Facebook again in the future. In particular, since Plaintiff

10   continues to operate its popular investment forum, Investor Village, and continues to target highly

11   compensated and educated investors (Cmplt. ¶ 51), it is reasonable for the Court to infer on a motion to

12   dismiss that Plaintiff would advertise on Facebook again if Plaintiff could trust Facebook to display its

13   ads only to users matching its targeting criteria (and, Plaintiff represents that it would and Plaintiff

14   would so allege if given the opportunity to amend).

15                                                 CONCLUSION

16          For all of the above reasons, the Court should deny Facebook’s motion to dismiss, and grant

17   such other relief as is just and proper. In the alternative, if the Court grants Facebook’s motion to

18   dismiss or any part thereof, it should do so without prejudice, and grant Plaintiff leave to amend its

19   Complaint to address any claims the Court found insufficiently pled.

20   Dated: December 31, 2018              Respectfully submitted,

21                                         By: /s/ Pamela A. Markert
22
                                           CERA LLP
23                                         Solomon B. Cera (State Bar No. 099467)
                                           Pamela A. Markert (State Bar No. 203780)
24                                         595 Market Street Suite 1350
                                           San Francisco, CA 94105
25
                                           Telephone: (415) 777-2230
26                                         Facsimile: (415) 777-5189
                                           Email: scera@cerallp.com
27                                         Email: pmarkert@cerallp.com
28
                                                                                 PLAINTIFF’S OPPOSITION TO
                                                        21
                                                                            DEFENDANT’S MOTION TO DISMISS
                                                                                    Case No. 4:18-cv-05286-PJH
 1   KLAFTER OLSEN & LESSER LLP
     Jeffrey A. Klafter (pro hac vice to be requested)
 2   Seth R. Lesser (pro hac vice to be requested)
     2 International Drive, Suite 350
 3   Rye Brook, NY 10570
 4   Telephone: (914) 934-9200
     Facsimile: (914) 934-9200
 5   Email: JAK@klafterolsen.com
     Email: Seth@klafterolsen.com
 6
     WOHL & FRUCHTER LLP
 7   J. Elazar Fruchter (pro hac vice to be requested)
     570 Lexington Avenue, 16th floor
 8
     New York, New York 10022
 9   Telephone: (212) 758-4000
     Facsimile: (212) 758-4004
10   Email: jfruchter@wohlfruchter.com
11
     Counsel for Plaintiff and the Proposed Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         PLAINTIFF’S OPPOSITION TO
                 22
                                    DEFENDANT’S MOTION TO DISMISS
                                            Case No. 4:18-cv-05286-PJH
